Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 06/24/2022 has been entered. New claims 3-9 are added. Claims 1-9 are pending and currently under consideration. 

Withdrawn Objections and/or Rejections
The rejections of claims 1 and 2 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 10,793,613 B2 is withdrawn in view of the terminal disclaimer filed by Applicant. 

The rejections of claims 1 and 2 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No. 11,053,293 B2 is withdrawn in view of the amended claims. 

Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 1-2 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claims 3-9 are also rejected on the same basis.  The basis for the rejection is set forth in the office action mailed on 03/24/2022.

Applicant argues that the instant disclosure is sufficient to support the broad genus of first peptides (i.e., NKG2D receptor binding partners) and the second peptides (i.e., cytokine receptor IL2By binding partners) recited in the claims. Applicant argues that the specification demonstrates possession of representative number and variety of species within claimed genera. With respect to first peptide, Applicant argues that the specification discloses the first peptides comprising the amino acid sequences of SEQ ID NO: 13 or SEQ ID NO: 14, which shares 98.7% and 60.8% sequence identity with the amino acid sequence of SEQ ID NO:7, respectively. Referring to paragraph [0065] of the specification, Applicant argues that other species include variants that may be a truncated or mutated OMCP and that one of ordinary skill in the art, having the sequence information for the full length OMCP amino acid sequence would easily realize truncated sequences with proviso of "comprise an amino acid sequence of at least 50% homology to SEQ ID NO:7," requiring the specific binding to NKG2D. Applicant argues that mutations to OMCP may be rationally selected via structure-based knowledge or mutations to OMCP may be identified via selection-based mutagenesis. Applicant argues that mutations may be rationally selected to occur in the OMCP-NKG2D interface to either enhance or reduce binding affinity. Applicant argues that amino acids involved in binding at the OMCP-NKG2D interface are described in the Examples.
Applicant’s argument has been fully considered but is not deemed to be persuasive. For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, In the instant case, claim 1 is drawn to a chimeric peptide comprising a first peptide linked to a second peptide, wherein the first peptide comprises an amino acid sequence of at least 50% homology to SEQ ID NO:7 and specifically binds to NKG2D receptor. The specification discloses the IL-2-linked to OMCP (Table A; Example 1-6) and NKG2D-targeted delivery of an IL-2 (Example 1). The specification discloses the amino acid sequences of OMCP set forth in SEQ ID NO: 7, SEQ ID NO: 13, and 14. The amino acid sequences of SEQ ID NO: 13 and 14 shares 98.7 and 60.8% sequence identity with the amino acid sequence of SEQ ID NO: 7, respectively. There is no disclosure of a single species that shares 50% sequence identity with the amino acid sequence of SEQ ID NO: 7. Moreover, the specification does not disclose which amino acid residues can be altered without affecting the activity of the peptide comprising the amino acid sequence of SEQ ID NO: 7. There is no disclosure of a structure/binding correlation for the genus of first peptides. Thus, the instant disclosure does not adequately support the broad genus of first peptides and thus the genus of chimeric peptides. 

Claim Rejections under 35 USC § 112 (b) 
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). Claims 1 and 2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 3-9 are also rejected on the same basis. The basis for the rejection is set forth in the office action mailed on 03/24/2022.

Claim 1 recites a limitation, “wherein the second peptide has a binding affinity to the IL2βγ receptor subunit that is similar to or greater than a peptide comprising an amino acid sequence of 100% homology to SEQ ID NO: 5”. However, the claim does not point out or define the binding affinity of a peptide comprising an amino acid sequence of 100% homology to SEQ ID NO: 5 for the IL2βγ receptor subunit. Claims 2-9 are rejected as dependent claims. 

Applicant argues that claim 1 is amended to state "the second peptide comprises an amino acid sequence of at least 80% homology to SEQ ID NO:5 and binds to the IL23y receptor subunit." This is not persuasive because the claim still recites “wherein the second peptide has a binding affinity to the IL2βγ receptor subunit that is similar to or greater than a peptide comprising an amino acid sequence of 100% homology to SEQ ID NO: 5”.

 Conclusion
No claims are allowed.  

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             July 3, 2022